Citation Nr: 9904095	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  95-16 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	James w. Stanley, Jr., 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1965 to 
December 1968 and from February 1969 to August 1975.

The instant appeal arose from a March 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in North Little Rock, Arkansas, which denied a claim for 
service connection for PTSD.  In April 1997, the Board denied 
the appellant's claim.  The appellant filed a timely appeal 
to the United States Court of Veteran's Appeals (Court).

In December 1997, the General Counsel for the VA filed a 
motion to exclude a document from the record on appeal.  The 
document in question was a draft report of a period of VA 
hospitalization from January 27, 1997, to March 21, 1997, 
which concerned treatment for PTSD.  There was no indication 
that the report had been provided to the Board prior to its 
April 10, 1997, decision.  The Court found that the draft 
hospitalization report was presumed to be before the Board at 
the time of the April 1998 Board decision because it predated 
that decision.  See 38 U.S.C.A. § 7275(b) (West 1991); 
Rogozinski v. Derwinski, 1 Vet. App. 19 (1990); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Thus, the Court ordered 
that the April 1997 Board decision be vacated and remanded 
for readjudication of the claim.  [redacted].

In February 1998, General Counsel for the VA filed a motion 
for reconsideration and for panel review.  The motion noted 
that a claim for service connection for a skin disorder, 
diagnosed as prurigo nodularis and tinea cruris, claimed as 
secondary to Agent Orange exposure, was also on appeal and 
that the 1997 hospitalization report had no relevance as to 
that issue.  In the appellant's response to the motion for 
reconsideration, ordered by the Court, it was stated that the 
appellant did not intend to pursue the issue of service 
connection for a skin disorder, diagnosed as prurigo 
nodularis and tinea cruris, claimed as secondary to Agent 
Orange exposure, on appeal.  The Court granted the motion for 
reconsideration and denied the motion for panel review as 
moot.  The Court amended its January 1998 order so that the 
April 1997 Board decision was vacated as to the PTSD claim 
only and remanded the PTSD claim for readjudication.  
[redacted].


REMAND

The appellant contends, in substance, that he has PTSD as a 
result of his experiences in Vietnam.

The Court has ordered that the PTSD claim be readjudicated 
"in light of the record now constituted."  Bell, 2 Vet. 
App. at 613.  The Board notes that the record now includes 
the VA hospitalization report for the period from January 27, 
1997, to March 21, 1997, which concerned treatment for PTSD.  
In this regard, the Board notes that RO consideration of the 
evidence was specifically not waived and that this evidence 
was not previously considered by the RO or addressed in a 
supplemental statement of the case prior to the case being 
sent to the Board.  Consequently, the case must be returned 
to the RO for its review of the aforementioned evidence and 
inclusion of the evidence in a supplemental statement of the 
case.  38 C.F.R. §§ 19.37, 20.1304 (1998).

Additional VA treatment records may have become available 
since the RO last reviewed this claim.  As VA treatment 
records are considered to be constructively included within 
the record, and must be acquired if material to an issue on 
appeal, it is necessary to obtain the aforementioned medical 
records prior to a final decision in this case.  Bell, 2 Vet. 
App. at 613.

In light of the foregoing, the Board finds that further 
development, as specified below, is warranted.  Accordingly, 
the case is REMANDED for the following development:

1.  The RO should obtain the veteran's 
complete VA treatment records from the 
North Little Rock VAMC since October 1994 
in addition to any other pertinent VA, 
private, or other treatment records not 
already associated with the claims 
folder.  These records should include the 
hospitalization report for the period 
from January 27, 1997, to March 21, 1997, 
which concerned treatment for PTSD.  
After securing the necessary release(s), 
the RO should obtain these records. Once 
obtained, all records must be associated 
with the claims folder.

2.  Thereafter, the RO should 
readjudicate the claim on appeal with 
consideration given to all of the 
evidence of record, including any 
additional evidence obtained pursuant to 
this remand.  The RO should make sure 
that any issue that is inextricably 
intertwined is properly adjudicated prior 
to returning the case to the Board for 
further appellate review.  See Hoyer v. 
Derwinski, 1 Vet. App. 208 (1991) 
(piecemeal adjudication of veterans' 
claims is to be avoided).  Finally, the 
RO should consider carefully and with 
heighten mindfulness the benefit of the 
doubt rule.  38 U.S.C.A. § 5107(b).  If 
the evidence is not in equipoise the RO 
should explain why.  See Cartwright v. 
Derwinski, 2 Vet.App. 24, 26 (1991).

3.  While this case is in remand status, 
the veteran and his representative may 
submit additional evidence and argument 
on the appealed issue.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  
The veteran is further advised that the 
duty to assist is not a "not always a 
one-way street".  He should assist the 
RO, to the extent possible, in the 
development of his claim.  Wood v. 
Derwinski, 1 Vet.App. 191, 193 (1991).

If the benefit sought is not granted, the veteran and his 
attorney should be furnished with a supplemental statement of 
the case and provided an opportunity to respond.  The case 
should then be returned to the Board for further appellate 
consideration.  By this action, the Board intimates no 
opinion, legal or factual, as to the ultimate disposition 
warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 5 -


